Citation Nr: 1510111	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-10 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss.  

2. Whether new and material evidence has been received to reopen a claim for service connection for asthma.

3. Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea. 

4. Whether new and material evidence has been received to reopen a claim for service connection for restless leg syndrome (RLS).  

5. Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

6. Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicides.  

7. Entitlement to service connection for right ear hearing loss. 

8. Entitlement to service connection for asthma, to include as due to exposure to herbicides and chemical, biological, radiological, nuclear, and explosive agents (CBRNE).

9. Entitlement to service connection for sleep apnea, to include as due to exposure to CBRNE including Mustard or Lewisite gas, and/or secondary to service-connected posttraumatic stress disorder (PTSD).   

10. Entitlement to service connection for RLS, to include as due to exposure to herbicides, CBRNE, and/or secondary to service-connected PTSD.    

11. Entitlement to service connection for hypertension to include as due to exposure to herbicides and/or secondary to service-connected PTSD.  

12. Entitlement to service connection for a respiratory disorder, to include pulmonary fibrosis and bronchiectasis, to include as due to exposure to herbicides and CBRNE.  

13. Entitlement to service connection for loss of sense of smell, to include as due to asthma. 

14. Entitlement to service connection for a disability manifested by tingling and numbness of the upper and lower extremities, to include as due to CBRNE.  

15. Entitlement to an initial disability rating in excess of 30 percent for PTSD.  

16. Entitlement to a compensable disability rating for left ear hearing loss.  

17. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Robert Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The April 2011 rating decision denied service connection for IHD and a respiratory disorder, and denied the Veteran's petitions to reopen claims for service connection for asthma, sleep apnea, RLS, and hypertension.  It also granted service connection for PTSD and assigned an initial 30 percent disability rating, and denied a compensable disability rating for left ear hearing loss  The April 2013 rating decision denied service connection for loss of sense of smell and a disability manifested by tingling and numbness of the upper and lower extremities, and denied the Veteran's petition to reopen a claim for service connection for right ear hearing loss.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records.  However, they are not pertinent to the issues on appeal.  Further, in the December 2013 Statement of the Case (SOC), the RO specifically stated that these records were reviewed. Accordingly, the Board finds no prejudice in proceeding with the present decision.  

The Veteran and his spouse testified at a hearing in March 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The issue of entitlement to service connection for hammer toes has been raised by the record in a December 2013 private medical opinion by Dr. J. E., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for right ear hearing loss, sleep apnea, RLS, hypertension, a respiratory disorder, and a disability manifested by tingling and numbness of the upper and lower extremities, and entitlement to increased ratings for PTSD and left ear hearing loss, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's claims for service connection for right ear hearing loss, asthma, sleep apnea, RLS, and hypertension were denied in a February 2009 rating decision, which he did not appeal.  

2. Evidence associated with the claims file since February 2009 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for right ear hearing loss, asthma, sleep apnea, RLS, and hypertension. 



3. The Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam during the Vietnam Era.  

4. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has coronary artery disease (CAD). 

5. It is presumed that the Veteran's CAD was caused by exposure to herbicides in the Republic of Vietnam.  

6. The Veteran has asthma due to his active duty service. 

7.  The Veteran's loss of sense of smell is proximately due to or aggravated by his asthma.


CONCLUSIONS OF LAW

1. Evidence received since the February 2009 rating decision that denied service connection for right ear hearing loss, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2. Evidence received since the February 2009 rating decision that denied service connection for asthma, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

3. Evidence received since the February 2009 rating decision that denied service connection for sleep apnea, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

4. Evidence received since the February 2009 rating decision that denied service connection for RLS, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

5. Evidence received since the February 2009 rating decision that denied service connection for hypertension, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

6. The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7. The criteria for entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8. The criteria for entitlement to service connection for loss of sense of smell have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In February 2009, the RO denied the Veteran's claims for service connection for right ear hearing loss, asthma, sleep apnea, RLS, and hypertension.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the February 2009 rating decision became final with regard to these issues.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

With regard to right ear hearing loss, the Veteran's claim was initially denied because his level of hearing loss did not meet the criteria set forth in 38 C.F.R. § 3.385 to be considered a disability for VA rating purposes.  Since the February 2009 denial, in March 2014, the Veteran and his spouse have competently and credibly testified that his hearing has gotten worse.  Because there is an indication that his level of hearing loss in his right ear may have increased, a new VA examination is needed.  Therefore, their testimony is new and material evidence and the claim is reopened.  Id.  

With regard to asthma, the RO denied the Veteran's claim in February 2009 because the record did not show that he had been exposed to CBRNE and because asthma is not a disability that is presumptively linked with herbicide exposure.  Since February 2009, the Veteran has asserted that he had symptoms of asthma during basic training.  A newly asserted theory of causation alone does not constitute new and material evidence.  However, evidence supporting such a theory is.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  In a December 2013 private medical opinion, Dr. J. E. stated that the Veteran's reported symptoms in service were consistent with asthma.  Dr. J. E.'s opinion is new and material evidence because it supports the theory of direct service connection.  The claim is reopened.  

With regard to sleep apnea, the RO denied his claim in February 2009 because the record did not show that he had been exposed to CBRNE and because he was not diagnosed with sleep apnea during service.  Since that time, the Veteran has asserted that his service-connected PTSD caused or aggravated his sleep apnea.  In his December 2013 opinion, Dr. J. E. opined that the Veteran's PTSD contributed to his sleep apnea.  This evidence supporting a new theory of causation is new and material evidence.  Id.  The claim is reopened.  

With regard to RLS, the RO denied his claim in February 2009 because the record did not show that he had been exposed to CBRNE and because he was not diagnosed with RLS during service.  Since that time, Dr. J. E. opined in December 2013 that the Veteran's RLS both developed in service and that PTSD was a "major contributor" to RLS.  This evidence supporting direct and secondary service connection is new and material evidence.  Id.  The claim is reopened.  

With regard to hypertension, the RO denied his claim in February 2009 because the record did not show that he had been exposed to CBRNE, because he was not diagnosed with hypertension in service, and because it did not manifest within one year of his separation from service.  In December 2013, Dr. J. E. opined that exposure to herbicides contributed to "and have aggravated" his hypertension.  Alternatively, he stated that due to the Veteran's PTSD, "...the outpouring of stressor chemicals...are as likely as not, aggravating and contributing to his hypertension."  This evidence supporting a new theory of causation is new and material evidence.  Id.  The claim is reopened.  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

IHD

The Veteran served in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  IHD is a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e) (2014).  The provisions of 38 C.F.R. § 3.309(e) expressly provide that "ischemic heart disease" includes "atherosclerotic cardiovascular disease including coronary artery disease (CAD)."  

The medical evidence conflicts as to whether the Veteran has IHD.  His private medical records note specific findings that he did not have ischemia, but also noted diagnoses of CAD.  At his November 2010 VA examination, the examiner diagnosed IHD.  At his June 2012 VA examination, the examiner did not diagnose IHD.  Because the evidence is in relative equipoise as to whether the Veteran has IHD, the Board affords him the benefit of the doubt and finds that he has CAD.  See 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His CAD is presumed to have been caused by his exposure to herbicides in Vietnam and service connection is granted.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  

Asthma

The Veteran has been diagnosed with asthma, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  At his March 2014 hearing, the Veteran testified that he had problems breathing during basic training, and also during cold weather while he was serving at Dugway Proving Ground in Utah.  He asserted that he was treated for breathing problems within one year of service.  The Veteran is competent to report observable symptoms such as shortness of breath.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is no medical evidence of record for the period immediately following his separation from service.  The earliest medical records available are from 1993.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006). There being no evidence to the contrary, the Board finds the Veteran's statement credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In December 2013, Dr. J. E. stated that the Veteran's reported symptoms in service were consistent with "subclinical asthma."  Affording the Veteran the benefit of the doubt, the second element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.  

Dr. J. E. found that the Veteran's asthma was directly due to service.  He reasoned that the Veteran had "subclinical asthma" because he did not have the stamina to run long distances.  It was noted that he had "great difficulty" running long distances during basic training.  Further, Dr. J. E. noted that the ability to run short distances and not having the ability to run long distances is "consistent with asthma."  Therefore, he concluded that the Veteran's physical exercise requirement inservice caused his asthma.  Affording the Veteran the benefit of the doubt, the third element of a service connection claim is satisfied and service connection for asthma is granted.  See 38 C.F.R. § 3.102 (2014); Shedden, 381 F.3d at 1166-67; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Loss of Sense of Smell

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2014).  

The Veteran has been diagnosed with a loss of sense of smell, satisfying the first element of a secondary service connection claim.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  As noted above, service connection has been granted for asthma.  The second element of a secondary service connection claim is satisfied.  Id.  In October 2013, Dr. J. E. opined that the inhalers the Veteran uses for his asthma have caused him to lose his sense of smell.  Affording the Veteran the benefit of the doubt, the third element of a secondary service connection claim is satisfied and service connection for loss of sense of smell is granted.  See 38 C.F.R. § 3.102 (2014); Wallin, 11 Vet. App. at 512; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for right ear hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for asthma is reopened.

New and material evidence having been received, the claim for service connection for sleep apnea is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for RLS is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for hypertension is reopened; the appeal is granted to this extent only.

Service connection for IHD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for asthma is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for loss of sense of smell is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to his claims for service connection for right ear hearing loss and entitlement to a compensable disability evaluation for left ear hearing loss, the Veteran and his spouse's competent, credible hearing testimony triggers the need for a new VA examination to determine whether his right ear hearing loss has worsened such that it meets the criteria set forth in 38 C.F.R. § 3.385 and to determine whether an increased rating is warranted for hearing loss in the left or both ears.  

Regarding his claims for service connection for sleep apnea, RLS, hypertension, a respiratory disorder, and a disability manifested by tingling and numbness of the upper and lower extremities, as a preliminary matter, the Veteran asserts he was exposed to CBRNE while serving at Dugway Proving Ground in Utah.  His service personnel records (SPRs) verify that he served there from December 1968 to June 1969.  He specialized in artillery.  He asserts that he assisted in the demonstration of nerve agent weapons by cleaning and preparing a target area, placing live animals in the target area, and then firing a Howitzer loaded with nerve agent rounds into the target area.  After firing the weapon, he assisted in the removal of dead animals from the target area and disposing of them via incineration.  The RO attempted to verify his exposure to CBRNE with the Department of Defense (DoD), but the DoD was unable to do so.  However, in March 2010, K. P., a fellow service member, wrote to VA and described performing the same duties as the Veteran.  The Veteran's SPRs show that he and K. P. served in the same unit at the same time at Dugway Proving Ground.  The Board finds the Veteran and K. P.'s assertions regarding their duties to be credible, and finds that the Veteran was exposed to CBRNE while in service.  

The Board finds that VA examinations are needed with regard to his claims based upon CBRNE exposure because the evidence of record is not sufficient for the Board to make a determination.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

With regard to his claim for an increased initial disability rating for PTSD, at his March 2014 hearing, he asserted that his PTSD symptoms have increased in severity since his February 2013 VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Therefore, a new examination is warranted.  

Lastly, with regard to a TDIU, the readjudication of the issues that have been remanded may have a substantial effect on the merits of his claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Additionally, the AOJ should develop the Veteran's TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.  Develop the Veteran's TDIU claim according to his responses.

2. Schedule the Veteran for an audiology examination with an appropriate clinician.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The purpose of the examination is to determine whether the Veteran has service-connected right ear hearing loss and to determine the current severity of his hearing loss, and its impact on his employability and daily activities. 

b. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. For the purposes of the examination, the Board has accepted the Veteran's assertion that he was exposed to acoustic trauma in service.  

d. With regard to his right ear, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss began during active service; or is related to any incident of service to include noise exposure; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  

e. In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develop from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

f. The examiner must, in addition to reporting objective test results for both ears, fully describe the functional effects of the Veteran's hearing loss disability on his occupational functioning, daily life, and ordinary activities.

g. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Schedule the Veteran for an examination with an appropriate clinician for his sleep apnea.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A September 2005 private record from Dr. M. A. reflecting a diagnosis of sleep apnea.  

ii. An April 2010 statement from the Veteran's spouse.

iii. The December 2013 private medical opinion from Dr. J. E. 

iv. The transcript of the Veteran's March 2014 hearing where he asserted that he had sleep apnea in service and his wife asserted that he snored when they married.  

c. In providing the requested opinion, the examiner should address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. For the purposes of this examination, the examiner is to accept as true that the Veteran was exposed to chemical, biological, radiological, nuclear, and explosive agents (CBRNE) in service.  
	
e. The examiner must provide an opinion as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service, or is related to an incident of service, including exposure to CBRNE.  

ii. If the examiner finds that the Veteran's sleep apnea is NOT directly related to service then determine whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea was proximately due to or the result of his service-connected PTSD and/or asthma.

iii. Whether it is at least as likely as not (50 percent or greater probability) that sleep apnea was aggravated beyond its natural progression by his service-connected PTSD and/or asthma.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for his RLS.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A January 2002 private medical record from Dr. O. R. noting that the Veteran took medication for RLS.  

ii. An August 2005 record from the Mayo Clinic noting a history of RLS that "...dates back to early adulthood."  

iii. An August 2009 statement from Dr. W. C. noting RLS "..documented since at least 1996."  

iv. An April 2010 statement from the Veteran's spouse.

v. The December 2013 private medical opinion from Dr. J. E. 

vi. The transcript of the Veteran's March 2014 h	earing where his wife asserted that he moved his legs in his sleep when they married in 1975.  

c. In providing the requested opinion, the examiner should address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. For the purposes of this examination, the examiner is to accept as true that the Veteran was exposed to chemical, biological, radiological, nuclear, and explosive agents (CBRNE) and herbicides in service.  
	
e. The examiner must provide an opinion as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's RLS began during active service, is related to an incident of service, including exposure to CBRNE and/or herbicides.  

ii. If the examiner finds that the Veteran's RLS is NOT directly related to service then determine whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea was proximately due to or the result of his service-connected PTSD.

iii. Whether it is at least as likely as not (50 percent or greater probability) that RLS was aggravated beyond its natural progression by his service-connected PTSD.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's June 1967 entrance examination, which noted a blood pressure reading of 130/80. 

ii. An August 2005 Mayo Clinic record noting that hypertension had been present for approximately 10 years.  

iii. The June 2012 VA opinion for IHD that notes a long history of hypertension.  

iv. The December 2013 private medical opinion from Dr. J. E. 

v. The transcript of the Veteran's March 2014 hearing where he asserted having hypertension in and immediately following service.  

c. In providing the requested opinion, the examiner should address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. For the purposes of this examination, the examiner is to accept as true that the Veteran was exposed to chemical, biological, radiological, nuclear, and explosive agents (CBRNE) and herbicides in service.  
	
e. The examiner must provide an opinion as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to an incident of service, including exposure to CBRNE and/or herbicides, or began within one year of separation from service.  It is not sufficient to conclude that hypertension is not due to herbicide exposure because it is not on the list of diseases that are presumptively linked to herbicide exposure.   

ii. If the examiner finds that the Veteran's hypertension is NOT directly related to service then determine whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea was proximately due to or the result of his service-connected PTSD.

iii. Whether it is at least as likely as not (50 percent or greater probability) that hypertension was aggravated beyond its natural progression by his service-connected PTSD.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Schedule the Veteran for an examination with an appropriate clinician for his respiratory disorder.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A September 2005 private medical record from Dr. M. A. showing mild bronchiectasis.

ii. A January 2006 record from Dr. M. A. showing a diagnosis of allergic bronchitis.  

iii. An August 2009 private medical record from Dr. W. C. noting that the Veteran has, "...mild bronchiectasis and mild pulmonary fibrosis..." and noting an opinion that, "[a]lthough I can imagine a way that a mild nerurojunction blocking agent could produce both obstructive and central apneas acutely, I am not specifically aware of a long-term relationship."

iv. The transcript of the Veteran's March 2014 hearing.  

c. In providing the requested opinion, the examiner should address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. For the purposes of this examination, the examiner is to accept as true that the Veteran was exposed to chemical, biological, radiological, nuclear, and explosive agents (CBRNE) and herbicides in service.  
	
e. The examiner must specify what respiratory disorder the Veteran has, if any, and for each one diagnosed, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the respiratory disorder began during active service, is related to an incident of service, including exposure to CBRNE and/or herbicides, or began within one year of separation from service.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. Schedule the Veteran for an examination with an appropriate clinician for asserted disability manifested by tingling and numbness.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A March 2012 VA radiation exposure registry examination report noting that the Veteran had neuropathy in his feet.  

ii. The transcript of the Veteran's March 2014 hearing.  

c. In providing the requested opinion, the examiner should address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. For the purposes of this examination, the examiner is to accept as true that the Veteran was exposed to chemical, biological, radiological, nuclear, and explosive agents (CBRNE).  
	
e. The examiner must specify whether the Veteran has a disability manifested by tingling and numbness.  If such a disability is found, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it began during active service, is related to an incident of service, including exposure to CBRNE.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of the Veteran's PTSD, and its impact on his employability and daily activities.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The reports of the Veteran's February 2010 and February 2013 VA examination.  

ii. A September 2013 evaluation report from Dr. M. S.  

iii. The transcript of the Veteran's March 2014 hearing.  

c. Taking into account the evidence in the claims file, the Veteran's lay statements, and his hearing testimony, the examiner must determine the current severity of the Veteran's PTSD, and its impact on his employability and daily activities.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

9. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

10. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's claim for a TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


